Citation Nr: 1031317	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for acute bronchitis (claimed 
as pneumonia, and also claimed as secondary to gas mask 
training).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran served on active duty from November 1951 to October 
1955, during the Korean Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which inter alia determined that new and material evidence had 
not been received to reopen service connection claims for acute 
bronchitis (claimed as pneumonia) and bronchial asthma, and 
ultimately denied service connection for such claims.  

In May 2009, the Board reopened the Veteran's claim of 
entitlement to service connection for acute bronchitis, and 
denied the Veteran's application to reopen the claim of 
entitlement to service connection for bronchial asthma.  The 
claim for acute bronchitis was remanded for additional 
development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A lung disorder, to include recurrent acute bronchitis, was not 
incurred in or aggravated by active service.  


CONCLUSION OF LAW

A lung disorder, to include recurrent acute bronchitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in December 2003, 
December 2004, and July 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters 
notified the Veteran of the evidence and information necessary to 
substantiate his claim and informed him of his and VA's 
respective responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, and post-service medical 
treatment records have been obtained, to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been 
afforded a VA examination in connection with his claim.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  

In this regard, the Board notes that a review of the Veteran's 
claims file, to include the September 2009 VA examination report, 
indicates that the Veteran had been receiving disability benefits 
from the Social Security Administration since approximately 1977.  
The RO requested any disability records that may be available 
from the Social Security Administration in June 2005.  A Response 
from the Social Security Administration dated in July 2005 
indicated that there were no medical records related to the 
Veteran with the Social Security Administration and that the 
records had been destroyed.  In this regard, the Board notes that 
the Veteran's claims file indicates that the Veteran was born on 
February [redacted], 1932, and that he is 78 years old.  The Board also 
notes that, under 38 U.S.C § 402, SSA disability awards 
automatically convert to "old age" benefits when a person turns 
65.  In light of that fact, and the fact that the Social 
Security's Document Retention Schedule requires the destruction 
of any disability records when a beneficiary turns 72, there is 
no further duty on the part of VA to secure any records from that 
agency.

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered moot; 
and no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claim

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the evidence of record indicates that, in December 
1951, the Veteran was treated for rubella, from which he 
recovered, and was diagnosed with acute bronchitis, organism 
undetermined.  

Post service, the Veteran has been diagnosed with and treated for 
acute bronchitis, chronic obstructive pulmonary disease (COPD), 
and bronchial asthma.  See April 1997 Medical Certificate, San 
Juan VAMC; March 1998 Progress Note, San Juan VAMC; March 2001 
Ambulatory Care Note, Brooksville VA Outpatient Clinic; January 
2002 Ambulatory Care Note, Brooksville VA Outpatient Clinic; June 
2002 Ambulatory Care Note, Brooksville VA Outpatient Clinic; 
October 2002 Ambulatory Care Note, Brooksville VA Outpatient 
Clinic; February 2003 Ambulatory Care Note, Brooksville VA 
Outpatient Clinic; May 2003 Ambulatory Care Note, Brooksville VA 
Outpatient Clinic; September 2003 Ambulatory Care Note, 
Brooksville VA Outpatient Clinic.

The Veteran contends that his current respiratory disability is 
related to his in-service treatment for rubella and acute 
bronchitis, including exposure to tear gas in service.  The 
Veteran provided a medical nexus opinion from his primary care 
physician (Dr. M.D.S.) at the Brooksville VA Outpatient Clinic, 
which indicates that the Veteran's exposure to tear gas in the 
past "would significantly intensify and lead to significant 
chronic bronchitis."  However, the VA physician provided no 
rationale for his opinion.
  
Based on the foregoing, the Board, in May 2009, remanded this 
matter in order that the Veteran may be afforded a VA 
examination.  The examiner was asked to ascertain whether the 
Veteran's currently diagnosed acute bronchitis disability is 
related to service, specifically the December 1951 treatment for 
rubella and acute bronchitis and the claimed exposure to tear gas 
in-service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 
4.2, 19.9(a)(1).

The Veteran was provided a VA examination in connection with his 
claim dated in September 2009.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination. The examiner noted the Veteran's reported history of 
lung problems since service.  The Veteran also reported that he 
was in the field and was exposed to gases.  The examiner stated 
that a review of the Veteran's claims file did not document any 
gas exposure.  The Veteran reported that 1-2 weeks later he 
developed rubella and acute bronchitis and was hospitalized for 
treatment.  The Veteran stated that he has had chronic lung 
problems ever since this incident.  The examiner noted the 
Veteran's medical history, including a history of severe asthma. 
He was noted to have been on Oxygen and a ventilator in the past 
and was indicated to have had numerous hospitalizations for his 
lung disorders.  The Veteran left his job in approximately 1977 
and was awarded disability benefits from the Social Security 
Administration secondary to his lung condition.  The Veteran was 
indicated to be a lifetime nonsmoker.  

In service, the examiner found that the Veteran had been 
diagnosed with rubella and acute bronchitis, organism 
undetermined.  The examiner indicated that the etiology of the 
acute bronchitis was not clear from a review of the claims file, 
but also noted that the condition resolved with no residuals.  
The Veteran was found to be normal upon service separation.  
After service, in October 1959, while in the Air Force Reserves, 
the Veteran was found to be negative for any pulmonary 
complaints.  The examiner noted a 2003 medical opinion of the 
Veteran's physician that indicated that the Veteran had been 
exposed to tear gas in service and that this exposure to 
irritating gas would significantly intensify and lead to chronic 
bronchitis.  After examination, the Veteran was diagnosed with 
adult onset asthma and severe chronic obstructive pulmonary 
disease.  The examiner then opined that the Veteran's current 
lung condition was not caused by or the result of the Veteran's 
military service, specifically the December 1951 treatment for 
rubella and acute bronchitis and claimed exposure to tear gas.  

More specifically, the examiner stated that there was no 
documented tear gas exposure in the Veteran's claims file and the 
Veteran's separation examination in October 1955 showed normal 
lung examination and no pulmonary complaints.  Most significant 
was a negative examination in the Air Force Reserves dated in 
October 1959 where the Veteran had no complaints of any asthma, 
dyspnea, or a chronic cough, and also a normal lung examination.  
The examiner concluded that the Veteran developed severe asthma 
after service.  The examiner also indicated that there was no 
evidence found to support the 2003 letter from the Veteran's 
physician.  

Finally, the examiner pointed to an April 1978 treatment note 
where the Veteran indicated that he had bronchial asthma since 
1974.  The examiner concluded that the Veteran was treated for 
bronchitis one time in service and that this resolved with no 
evidence of any residual. 

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for a lung 
condition, to include bronchitis. While the Veteran has been 
noted to have recurrent acute bronchitis, along with other lung 
disorders, to include chronic obstructive pulmonary disease and 
severe asthma, this disability was not found by the September 
2009 VA examiner to be related to the Veteran's military service.  
In this regard, the Board notes that the September 2009 VA 
examiner examined the Veteran and his claims file in connection 
with the examination report.  

In this regard, the Board notes that the Veteran submitted a 
medical nexus opinion from his primary care physician (Dr. 
M.D.S.) at the Brooksville VA Outpatient Clinic, which indicates 
that the Veteran's exposure to tear gas in the past "would 
significantly intensify and lead to significant chronic 
bronchitis."  According to the Court, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  

In this case, the Board finds that the medical opinion of the 
September 2009 VA examiner, based as it was on an examination of 
the Veteran and a review of the Veteran's claims file, to be more 
probative in this case.  In addition, the Board notes that the 
2003 opinion of the VA physician, submitted by the Veteran, 
provided no rationale for his opinion, whereas the September 2009 
VA examiner provided a rationale supported by accurate facts from 
the record.

Finally, the Board notes that the Veteran has contended on his 
own behalf that his lung disorder is related to his military 
service.  The Veteran reports that he has had a chronic lung 
disorder since service.
 
In this regard, the Board notes that lay witnesses are competent 
to provide testimony or statements relating to symptoms or facts 
of events that the lay witness observed and is within the realm 
of his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).   Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).   However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's lung condition 
and his military service to be complex in nature.  See Woehlaert, 
supra (although the claimant is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the claimant is not competent to provide 
evidence as to more complex medical questions).  Therefore, the 
Board finds that, as a lay person, the Veteran's statements 
regarding causation to be of little probative value, as he is not 
competent to opine on such a complex medical question.  In this 
regard, the Board also notes that, while the medical evidence 
does indicate that the Veteran has had a chronic lung disorder 
for at least 35 years, dating to at least the mid 1970s, the 
medical evidence does not indicate the presence of a chronic lung 
condition from service separation to approximately the mid-1970s.  
In addition, the Veteran's own statements place the onset of 
respiratory disability in the 1970's and while the Veteran may be 
competent to describe respiratory symptoms since service, he is 
not able to say that such symptoms are attributable to a 
particular disorder.  Thus, service by way of continuity of 
symptomatology is also not supported by the evidence in the 
record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran's lung condition, to include recurrent acute 
bronchitis, is etiologically related to his military service.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a lung disorder, to include acute 
bronchitis, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


